Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yono et al. (US 2006/0205095 A1).  
Regarding Independent Claim 1, Yono et al. disclose a glass material manufacturing method (Title: Method of producing barium-titanium-based oxide glass) comprising the step of heating and melting a block of glass raw material (sample 1…a glassy, [0034], Fig 1) by irradiation with laser light (with the laser device 5, [0038], Fig 1) with the block of glass raw material held levitated above a forming surface of a forming die (gas levitation furnace 2, [0034], Fig 1) by jetting gas through a gas jet hole opening on the forming surface (the gas is injected upward from a nozzle…of the gas levitation furnace 2, [0034]), thus obtaining a molten glass (the sample was molten, [0038]), and then cooling the molten glass to obtain a glass material (the sample was cooled, [0038]),
wherein a flow rate of the gas through the gas jet hole after the melting of the block of glass raw material is smaller than a flow rate of the gas through the gas jet hole before the melting of the block of glass raw material (an operator can appropriately adjust the flow regulator device to regulate the flow volume of the gas, [0040]. Note: It appears the operator can control “a flow rate of the gas through the gas jet hole after the melting of the block of glass raw material is smaller than a flow rate of the gas 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with Yono’s teaching of Claim 1 because Yono teaches, in Para. [0040], of providing a glass material manufacturing method with appropriately adjusting of the flow rate by an operator to prevent the sample from being wrongly vibrated or brought into contact with the gas levitation furnace during operation.
Regarding Claims 2-3, Yono et al. disclose the invention as claimed and as discussed above, and Yono further teaches:
Claims 2, wherein the flow rate of the gas through the gas jet hole is reduced before the block of glass raw material is completely melted (an operator can appropriately adjust the flow regulator device to regulate the flow volume of the gas, [0040]. Note: It appears during operation the operator can control “the flow rate of the gas through the gas jet hole is reduced before the block of glass raw material is completely melted” as claimed).
Claims 3, wherein the flow rate of the gas through the gas jet hole is increased after the irradiation of laser light is stopped (an operator can appropriately adjust the flow regulator device to regulate the flow volume of the gas, [0040]. Note: It appears during operation the operator can control “the flow rate of the gas through the gas jet hole is increased after the irradiation of laser light is stopped” as claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with Yono’s teaching of Claims 2-3 because Yono teaches, in Para. [0040], of providing a glass material manufacturing method with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761